NEELY, Justice,
concurring:
In West Virginia, we have a system in which judges are elected, not appointed. If the citizens wanted appointed judges, they could have opted for appointed judges in the Judicial Reorganization Amendment of 1974. Accordingly, I disapprove of the efforts in the Judicial Code of Ethics and the new Code of Judicial Conduct to imply that judges are not political animals. In this State at least, we are. In order to be elected, we must run on party slates and we must win elections, primary and general.
To accuse Judge Hill of engaging in improper activity and to imply that his behavior is reprehensible is thus tantamount to buying a junkyard dog to guard your junkyard and then complaining that the creature is not an ideal companion for your minor children.